Citation Nr: 0707484	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

2.  Entitlement to an effective date earlier than July 23, 
2003, for the award of service connection for a 
macroprolactinoma with a pituitary adenoma.

3.  Entitlement to an effective date earlier than August 30, 
2002, for the award of a 10 percent evaluation for the skin 
disability of the chin and lip.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1989 to 
September 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In June 2006, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The appellant has raised the issue of entitlement to an 
effective date earlier than May 31, 1995, for the award of 
service connection for the skin disability of the chin and 
lip.  The matter is REFERRED to the RO for appropriate 
action.

The issue of entitlement to service connection for 
obstructive sleep apnea (OSA) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1995, the appellant submitted an application for 
benefits (VA Form 21-526), and sought service connection for 
several conditions, including headaches.

2.  In a December 1995 rating decision, the RO denied service 
connection for headaches; the appellant was notified of the 
denial in a letter sent by the RO to his address of record 
the next month, but he did not appeal the denial.

3.  In July 2003, the appellant submitted another application 
for benefits (VA Form 21-526) to the VA; he claimed 
entitlement to service connection for a macroprolactinoma.

4.  In April 2004, VA received a private medical opinion that 
established a causal nexus between headaches the appellant 
experienced in 1991 and the onset of the macroprolactinoma.

5.  In a December 1995 rating decision, the RO granted 
service connection for depigmentation of the chin and lower 
lip and assigned an initial noncompensable evaluation.

6.  The appellant was notified of the grant and 
noncompensable evaluation for the chin and lip depigmentation 
disability in a letter sent by the RO to his address of 
record the next month, but he did not appeal the initial 
noncompensable evaluation.

7.  No earlier application, medical evidence or other 
correspondence that may be considered a claim for increase, 
formal or informal, was received in the interim between the 
final December 1995 RO decision and the July 23, 2003 
application for benefits from the appellant.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date earlier than 
July 23, 2003 for the grant of service connection for a 
macroprolactinoma with a pituitary adenoma have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.303, 
3.304, 3.309, 3.400 (2006).

2.  The criteria for assigning an effective date earlier than 
August 30, 2003 for the grant of a 10 percent rating for the 
chin/lip disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.159, 3.321, 3.400, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.118, Diagnostic Code 7800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his service connection and increased rating 
claims by correspondence dated in August 2003, and April 
2004.  Those documents informed the veteran of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection for 
a macroprolactinoma with a pituitary adenoma and increased 
ratings for a skin disability.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any such late notice requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  The appellant was afforded VA medical examinations.  
Private and VA medical records were obtained and associated 
with the claims file.  The appellant was afforded a personal 
hearing at the RO, as well as a Board hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Dingess, the Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
An RO letter dated in March 2006 advised the appellant as to 
the determinations of schedular ratings and the assignment of 
effective dates.  Furthermore, the appellant is disagreeing 
with the effective dates assigned to his service-connected 
disabilities at issue.  This would indicate he is fully aware 
that when a benefit is awarded, an effective date is 
assigned.

In the March 2006 letter, the appellant was informed of the 
types of evidence needed in a claim for increase and a claim 
involving the assignment of an effective date.  He was told 
that VA was responsible for obtaining any records held by a 
federal government agency and that it would provide help to 
obtain records not held by a government agency.  VA also told 
the appellant that if he had any evidence in his possession, 
he should submit it to VA.

The claims on appeal, for earlier effective dates, are 
"downstream issues" from the claim for service connection for 
a macroprolactinoma with a pituitary adenoma and the claim 
for an increased rating.  In this type of circumstance, if 
the claimant has received a VA notice letter for the 
underlying claim and raises a new issue following the 
issuance of the rating decision, here, claims for earlier 
effective dates, VA is not required to issue a new notice 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  Id.  The RO did issue such an SOC in January 2005.  
Furthermore, because the appellant cannot obtain an earlier 
effective date, he cannot be prejudiced in receiving a VA 
notice letter after consideration of the claim on appeal.  
For these reasons, the appellant has not been prejudiced by 
the timing of a fully-compliant VA notice letter.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).


All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2006 Board hearing that 
he had submitted a claim for service connection for a skin 
condition and headaches in 1995.  He further testified that 
his tumor was discovered in approximately June of 2002.  The 
appellant stated that he was not aware in 1995 that there was 
a tumor or that a tumor was causing his headaches.  The 
appellant provided similar testimony at his personal hearing 
that was conducted at the RO in May 2005.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.  Otherwise, in the 
case of evidence from a private physician, date of receipt of 
any record or report will be accepted as the date of receipt 
of a claim.  38 C.F.R. § 3.157(b)(2).

A.  Earlier effective date for service connection.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).





If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

On May 31, 1995, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which the 
appellant presented claims of entitlement to service 
connection for, among others, headaches.  In January 1996, 
the appellant was informed by the Hartford, Connecticut RO 
that his claim of service connection for headaches had been 
denied.  There is no indication that the letter was not 
delivered by the Post Office, nor is there any allegation of 
record that the appellant did not receive that notice letter.  
The record indicates that all of the foregoing correspondence 
was forwarded to the appellant at the address he provided 
with his application for service connected compensation.  
Because these letters have not been returned as undelivered, 
the law presumes the appellant received them, in the absence 
of clear evidence to the contrary.  See Davis (Fred) v. 
Principi, 17 Vet. App. 29, 37 (2003); Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  It is therefore presumed that the letters 
were received by the appellant.  

The letter also informed the appellant that he could appeal 
the decision at any time within one year from the date of the 
letter.  The appellant did not appeal the December 1995 
denial of service connection within one year.  That rating 
decision is final.  38 U.S.C.A. §§ 7104, 7105.  

No further communication was received by the RO from the 
appellant concerning his claim for headaches.  The next 
communication from the appellant was received on July 23, 
2003, when he submitted a VA Form 21-526 in which he 
indicated he sought service connection for a 
macroprolactinoma and discussed his history of headaches.  
Thereafter, in April 2004, the appellant submitted to the RO 
a letter from a non-VA physician.  That letter, dated in 
August 2002, stated that it was very likely that the 
appellant's current pituitary macroprolactinoma developed 
during 1991, when he was experiencing severe headaches.  In 
this case, the medical evidence supporting the claim was 
received within a year of the July 2003 claim and therefore 
must be treated, for effective date purposes, as having been 
filed in connection with the claim.  38 C.F.R. § 3.156(b).

The issue of service connection for a macroprolactinoma with 
a pituitary adenoma was not mentioned in the May 1995 VA Form 
21-526 and it was not addressed in the December 1995 rating 
decision.  Review of the evidence of record does not reveal 
the existence of any diagnosis of a macroprolactinoma or a 
pituitary adenoma until June 2002.  The appellant himself has 
testified that he was unaware of the existence of a tumor 
until 2002, and that, at the time of his 1995 claim, he was 
unaware that his headaches were caused by a tumor.

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the claim for service 
connection for headaches was not filed until May 1995, more 
than one year after the appellant's separation from service.  
Likewise, the claim for the macroprolactinoma was not filed 
until July 2003, more than one year after the appellant's 
separation from service.  Therefore, the effective date for 
service connection cannot be the day after the appellant's 
separation from service.

The effective date for service connection also cannot be the 
date the appellant's original application for benefits was 
received by the RO, May 31, 1995.  Clearly, the appellant's 
claim for service connection for headaches was disallowed in 
the December 1995 rating action.  The notice letter clearly 
stated that he had one year from the date of the denial to 
appeal; he did not submit any communication whatsoever within 
the next year.  This rating decision is now final.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

The issue of service connection for the appellant's 
macroprolactinoma disability could be viewed as a claim to 
reopen the issue of entitlement to service connection for 
headaches that was eventually granted on the basis of the 
submission of new and material evidence.  The effective date 
of an award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of claim or date entitlement arose, whichever is later.  
However, there is nothing in the evidence of record submitted 
between December 1995 and July 2003 that could be construed 
as a claim to reopen the headaches service connection claim.  

In addition, the appellant has not raised a claim of clear 
and unmistakable error (CUE) as to any RO decision.  Nor has 
he alleged that he submitted an appeal of the December 1995 
denial or that he submitted a claim to reopen dated before 
July 23, 2003.  The claims file is devoid of any 
communication from the appellant dated after the May 1995 
application for benefits and before the July 23, 2003 
application for benefits.  Therefore, review of the RO's 
December 1995 determination is not currently possible and 
there is no indication of the existence of any informal or 
formal claim to reopen dated before July 23, 2003.  Because 
the RO has granted benefits as of the date the appellant 
essentially filed his petition to reopen his claim, it has 
already assigned the earliest possible effective date for the 
grant of such benefits.

The assignment of an effective date earlier than July 23, 
2003 is also not warranted when the claim for service 
connection for macroprolactinoma is viewed as an original 
claim.  As stated above, the general effective date 
provisions of an award of disability compensation based on an 
original claim for direct service connection or a claim 
reopened after final disallowance shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  Because April 5, 2004 is the 
date of receipt by the RO of the private medical opinion that 
it was first medically determined that the appellant had a 
diagnosis of a pituitary macroprolactinoma that was 
etiologically related to his in-service headaches and because 
the appellant first submitted his claim for service 
connection for the macroprolactinoma in July 2003, the 
earliest date that may be assigned is July 23, 2003.  Nothing 
in the pertinent statute or regulations provides for any 
earlier date than that assigned by the RO.

Therefore, because the RO has granted benefits as of the date 
the appellant first filed his macroprolactinoma with a 
pituitary adenoma claim, it has already assigned the earliest 
possible effective date for the grant of such benefits.  In 
light of the foregoing, the July 23, 2003 date must be 
accepted as the date of claim for purposes of determining an 
effective date for the grant of service connection.

B.  Earlier effective date for the increased rating.

Under the pertinent rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: a scar of five or more inches 
(13 or more centimeters) in length, a scar at least one-
quarter inch (.6 centimeters) wide at the widest part, 
surface contour of the scar elevated or depressed on 
palpation, a scar adherent to the underlying tissue, skin 
hypo-, or hyper-, pigmented in an area exceeding six square 
inches (39 square centimeters), abnormal skin texture (which 
is also irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), indurated and 
inflexible skin in an area exceeding six square inches (39 
square centimeters).  38 C.F.R. § 4.118; Diagnostic Codes 
7800, 7806 (effective August 30, 2002).

The appellant contends that his entitlement to the 10 percent 
evaluation for his chin and lip skin disability should be 
effective earlier than August 30, 2002.  Service connection 
for the depigmentation of the chin and lip condition was 
originally granted in a December 1995 rating decision issued 
by the Hartford RO; a noncompensable evaluation was assigned 
for the depigmentation disability.  The appellant was 
informed of that rating decision in the next month, but he 
did not appeal the initially assigned noncompensable rating.  
That rating decision is therefore final and no appropriate 
collateral attack of that decision has been initiated.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  If a notice of 
disagreement is not filed within one year of notification of 
a rating decision on a claim, that rating decision becomes 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

The appellant underwent a VA medical examination in April 
2004; the examiner reviewed the claims file.  The examiner 
stated that the areas of depigmentation constituted less than 
one percent of the appellant's body surface area (BSA).  The 
examiner described the depigmentation on the appellant's chin 
as being the size of a quarter.  Also in April 2004, the 
appellant submitted a color photograph of himself that 
revealed the areas of depigmentation on his chin and lower 
lip as described by the VA examiner.  In a rating decision 
issued in May 2004, the RO increased the appellant's rating 
for his chin and lip depigmentation disability from zero 
percent to 10 percent, effective August 30, 2002.  The 
effective date assigned by the RO was the date that new 
regulations concerning the evaluation of skin conditions went 
into effect.

Clearly, a compensable evaluation for the chin/lip 
depigmentation disability was disallowed in the December 1995 
rating decision.  The appellant did not appeal the December 
1995 rating within one year and, therefore, that rating 
decision was final as of the date of the notice letter, 
January 22, 1996.  The VA Form 21-526 submitted by the 
veteran in July 2003 was considered by the RO to constitute a 
claim for increase.  Otherwise, it is clear that no earlier 
application, medical evidence or other correspondence that 
may be considered a claim for increase, either formal or 
informal, was received in the interim between the final 
December 1995 RO decision and the July 23, 2003 application 
for benefits from the veteran.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  38 
C.F.R. § 3.114(a).  

The evidence of record indicates that the appellant's chin 
and lip depigmentation condition has remained fairly static 
over the years.  Thus, the clinical findings documented in 
April 2004 also likely existed on August 30, 2002, the date 
of the change in regulation that led to the increased 
evaluation.  Therefore, the proper effective date, based on 
the current evidence of record, is August 30, 2002, the date 
of the change in regulation.

For the appellant to be entitled to an earlier effective date 
for an increased schedular disability rating assigned for his 
depigmentation disability, there would have to be some 
communication from the appellant or some clinical evidence 
contained in the claims file that could be reasonably 
construed as an informal claim for an increased rating dated 
before August 2002, when entitlement to a 10 percent rating 
was established.  Having found no such evidence, the Board's 
evaluation of the evidence of record does not permit the 
conclusion that the appellant's depigmentation disability had 
increased in severity before August 30, 2002, thereby 
warranting a grant of an increased schedular evaluation.


ORDER

An effective date earlier than July 23, 2003, for the grant 
of service connection for the appellant's macroprolactinoma 
disability is denied.

An effective date earlier than August 30, 2002, for a 10 
percent rating for the appellant's service-connected chin/lip 
depigmentation disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant has indicated that his OSA is etiologically 
related to his service-connected macroprolactinoma with 
pituitary adenoma disability.  However, the RO has only 
advised and analyzed the appellant's claim on the basis of 
direct service connection, without consideration of a theory 
of secondary service connection.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim).  There is no indication that the RO considered any 
application of the Allen decision to the question of whether 
the service-connected macroprolactinoma with pituitary 
adenoma disability, or treatment therefor, either causes or 
aggravates the appellant's sleep apnea disorder in this case.  

There is no medical opinion of record that indicates whether 
the appellant's currently diagnosed OSA is related by 
aggravation to his service-connected macroprolactinoma and 
pituitary adenoma disability, or to treatment therefor.  
These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for sleep apnea.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After the above development has been 
completed, the AMC/RO should arrange for 
an appropriate physician to review the 
claims file, including all pertinent 
medical records, to examine the appellant 
and to provide a written opinion as to 
the etiology and onset of the veteran's 
OSA.  The examiner is requested to 
provide an opinion as to the medical 
probability that any documented sleep 
apnea condition is related to the 
veteran's service-connected 
macroprolactinoma with pituitary adenoma 
disability or other service-connected 
disability or to treatment for any 
service-connected disability.  The 
examiner must state the reasons for each 
opinion rendered.  The opinion should 
include a discussion of the effect and 
significance, if any, of the appellant's 
weight, from service to the present, on 
his OSA.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.  

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.



5.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issue of service connection for OSA.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any sleep apnea-
related pathology has been caused or made 
worse by the appellant's service-
connected disabilities or treatment 
therefor.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate this issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The appellant is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


